PER CURIAM:
Jerry Lewis Dedrick petitions for a writ of mandamus, alleging the district court has unduly delayed in ruling on his 28 U.S.C. § 2241 (2012) petition. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the district court dismissed the petition by order of July 17, 2014. Accordingly, because the district court has recently decided Lewis’s case, we deny the mandamus petition as *182moot. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.